UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7243



LORENZO BROADNAX,

                                               Plaintiff - Appellant,


     versus


JOSEPH KAISER; DR. SELLERS; DR. ZEMMELL; DR.
OFOGH,   in  his   individual   and  official
capacities;   CAROLE  F.   WALLACE,  in   her
individual and official capacities; FRED
SCHILLINGS, Doctor in his individual and
official capacities; DOCTOR KAULASKAS, in his
individual and official capacities,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-46-1-LMB)


Submitted:    October 18, 2005             Decided:   October 25, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Broadnax, Appellant Pro Se. Rebecca Everett Kuehn,
Jennifer L. Sarvadi, LECLAIR RYAN, Alexandria, Virginia; Carlene
Booth Johnson, PERRY & WINDELS, Dillwyn, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Lorenzo     Broadnax    appeals      the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                We have

reviewed the record and find no reversible error.                Accordingly, we

affirm   for    the   reasons    stated    by   the   district     court.    See

Broadnax v. Kaiser, No. CA-04-46-1-LMB (E.D. Va. July 12, 2005).

We   dispense   with   oral     argument   because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                    - 3 -